Citation Nr: 0934950	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  08-00 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from 
September 1967 to March 1971.  The Veteran was a member of 
the Virginia Army National Guard, Tennessee Air National 
Guard, and Tennessee Army National Guard which included a 
period of service from June 1996 to August 2004 with 
unverified periods of active duty for training (ACDUTRA) and 
inactive duty for training (INACDUTRA).  This claim pertains 
to the Veterans Tennessee Army National Guard service. 

This appeal to the Board of Veterans' Appeals (Board) is from 
an April 2007 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  
During the pendency of the appeal, the Veteran relocated and 
the RO in Nashville, Tennessee assumed jurisdiction of the 
claims.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is requesting service connection for a low back 
disability.  The Veteran claims that he hurt his back at his 
civilian job in 1994 and then aggravated his pre-existing 
condition during a Tennessee National Guard weekend in April 
2002.  This claim requires further development including a 
medical nexus opinion.  Therefore, this claim must be 
remanded. 

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled or 
died from disease or injury incurred in or aggravated in the 
line of duty, or any period of INACDUTRA during which the 
individual concerned was disabled or died from injury (but 
not disease) incurred in or aggravated in the line of duty.  
38 U.S.C.A. §§ 101(21), (24), 106 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.6(a),(d) (2008).  ACDUTRA includes full-time 
duty performed for training purposes by members of the 
National Guard of any state.  38 U.S.C.A. § 101(22) (West 
2002 & Supp. 2009); 38 C.F.R. § 3.6(c)(3) (2008).  

Additionally, National Guard duty is distinguishable from 
other Reserve service in that a member of the National Guard 
may be called to duty by the governor of their state.  
"[M]embers of the National Guard only serve the federal 
military when they are formally called into the military 
service of the United States [, at] all other times, National 
Guard members serve solely as members of the State militia 
under the command of a state governor."  Allen v. Nicholson, 
21 Vet. App. 54, 57 (2007).  "Therefore, to have basic 
eligibility for Veterans benefits based on a period of duty 
as a member of a state [Air] National Guard, a National 
Guardsman must have been ordered into Federal service by the 
President of the United States, see 10 U.S.C. § 12401, or 
must have performed "full-time duty" under the provisions 
of 32 U.S.C. §§ 316, 502, 503, 504, or 505.  Id.

To the extent the Appellant is alleging that his low back 
disability is a result of injury or disease incurred in or 
aggravated during his time in the Tennessee National Guard, 
the Board notes that only "Veterans" are entitled to VA 
compensation under 38 U.S.C.A. §§ 1110 and 1131.

To establish status as a "Veteran"" based upon a period of 
ACDUTRA, a claimant must establish that he was disabled from 
disease or injury incurred or aggravated in the line of duty 
during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); 
Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995).  The fact that a claimant 
has established status as a "Veteran" for other periods of 
service (e.g., the Veteran's period of active duty in the 
Army) does not obviate the need to establish that he is also 
a "Veteran" for purposes of the period of ACDUTRA where the 
claim for benefits is premised on that period of ACDUTRA.  
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

In order for the Appellant to achieve "Veteran" status and 
be eligible for service connection for disability claimed 
during his inactive service, the record must establish that 
he was disabled from an injury (but not disease) incurred or 
aggravated during INACDUTRA.  See Mercado- Martinez v. West, 
11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 
466, 470 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 
(1991).

The Appellant in this case is a "Veteran" based on his 
active duty service in the U.S. Air Force from September 1967 
to March 1971.  Therefore, he is entitled to "Veteran" 
status and the full benefit of VA resources for any 
compensation claim based on those periods of service.  But to 
the extent his claim, instead, is predicated on his Tennessee 
National Guard service while on either ACDUTRA or INACDUTRA, 
he must establish that he also qualifies as a "Veteran" for 
those periods of service before any compensation may be 
awarded.  

The Veteran has submitted a buddy statement from M.D. stating 
that he witnessed the Veteran injure his back while loading 
boxes during their Tennessee National Guard on April 7, 2002.  
The Veteran's physician S.D.B., M.D. has stated that the 
Veteran visited his office the following Tuesday, April 9, 
2002 for a flare-up of his low back condition.  

VA has not verified the character of the Veteran's service 
the weekend of April 6-7, 2002, whether it was ACDUTRA or 
INACDUTRA which would qualify for VA benefits.  This must be 
accomplished to properly adjudicate the claim.

Additionally, in an August 2006 letter, Dr. S.D.B. stated 
that he has treated the Veteran for his low back condition 
since 1997 and that this injury in April 2002 permanently 
aggravated the Veteran's pre-existing back injury.  In a 
letter dated in May 2004,  Dr. S.D.B. also stated that the 
Veteran injured his back at work in August 1994.  

Every Veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service - except 
as to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment.  See 38 
U.S.C.A. §§ 1111, 1132 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.304(b) (2008).  The presumption of soundness attaches only 
where there has been an induction examination during which 
the disability about which the Veteran later complains was 
not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 
(1991).  

If a pre-existing condition was not shown on enlistment, VA 
has to show by clear and unmistakable evidence both that the 
condition preexisted his service and that it was not 
aggravated by his service beyond its natural progression.  
VAOPGCPREC 3-2003 (July 16, 2003).  See also Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002 & 
Supp. 2009); 38 C.F.R. 
§ 3.306(a) (2008).  It is the Secretary's burden to rebut the 
presumption of in-service aggravation.  See Laposky v. Brown, 
4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 1 Vet. App. 
228, 232 (1991).

VA's General Counsel has held that to rebut the presumption 
of sound condition when entering service under 38 U.S.C. § 
1111, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service beyond 
its natural progression.  The claimant is not required to 
show that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  VAOPGCPREC 3-2003 (July 16, 
2003); see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.306(b) (2008); Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995).  Temporary or intermittent flare-ups of 
a preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted with symptoms, has worsened.  Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, "a 
lasting worsening of the condition" - that is, a worsening 
that existed not only at the time of separation but one that 
still exists currently is required.  See Routen v. Brown, 10 
Vet. App. 183, 189 (1997); see also Verdon v. Brown, 8 Vet. 
App. 529, 538 (1996).

In this case, the Veteran's June 1996 enlistment examination 
makes no reference to a back condition.  The Veteran's March 
2002 periodic physical examination notes "occasional low 
back pain- this is lumbar facet, to exam, occasionally 
symptomatic." This examination indicates that the Veteran is 
fit for retention.  This evidence is most likely not 
sufficient to rebut the presumption of soundness.  

Additionally, VA has not fulfilled its duty to assist the 
Veteran by obtaining all relevant evidence in support of his 
claims.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159 (2008).  VA has not requested the medical 
treatment records from Dr. S.D.B. which may rebut the 
presumption and establish a pre-existing condition from which 
aggravation may be determined.

Furthermore under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), VA must provide a medical examination in a service-
connection claim when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and 
(3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
Veteran's service or with another service-connected 
disability, but (4) insufficient competent medical evidence 
on file for VA to make a decision on the claim.  Id., at 81. 
See also 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159(c)(4) (2008).  So this case must be 
referred to a VA examiner to have him/her review the relevant 
evidence and determine the etiology of the Veteran's low back 
disability.  




Accordingly, the case is REMANDED for the following action:

1.  Request information from the Tennessee 
National Guard as to the nature of the 
Veteran's service on the weekend of April 
6-7, 2002, whether it was ACDUTRA,  
INACDUTRA, or another type of service.  
Specifically request any medical logs or 
reports from that weekend.

2.  With any necessary assistance from the 
Veteran, request the complete medical 
records from Dr. S.D.B. from 1997 to 
present regarding the Veteran's low back 
condition including any X-rays or MRI 
studies of the spine.  All attempts to 
locate these records should be documented.  
 
3.  Request from the Veteran information 
regarding his medical treatment providers 
for his back injury in 1994 and then with 
any necessary assistance from the Veteran 
request medical records from those 
providers.  All attempts to locate these 
records should be documented.  

4.  After all the medical records have 
been collected, schedule the Veteran for a 
medical examination to determine the 
etiology of his low back disability.  

In particular, the examiner should opine 
whether it is at least as likely as not 
(i.e., 50 percent probability) the 
Veteran's low back disability (1) is from 
the injury  he described as occurring 
during his National Guard weekend April 6-
7, 2002; or (2) if he had a pre-existing 
condition, could it have been aggravated 
by the type of injury he describes.

The examiner should specifically state 
whether any currently diagnosed low back 
disability is related to service including 
aggravation by service.  

All necessary diagnostic testing and 
evaluation needed to make these 
determinations should be performed.  
The designated examiner must review the 
claims file, including a complete copy of 
this remand, for the Veteran's pertinent 
medical and other history.  

The examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable.

5.  Then readjudicate the claim for a low 
back disability in light of the additional 
evidence.  If the claim is not granted to 
his satisfaction, send him and his 
representative a Supplemental Statement of 
the Case and give them an opportunity to 
respond to it before returning the file to 
the Board for further consideration of 
this claim.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




